108 F.3d 1370
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Stephen Brent HUTCHINS;  Thomas Cook, also known as GeorgeWright and Gregory Stevens, Defendants,William GREER, also known as Thomas William Dodds,Defendant-Appellant.
No. 97-1158.
United States Court of Appeals, Second Circuit.
March 19, 1997.

1
Appearing for Appellant:  Robert I. Kalina, New York, New York.


2
Appearing for Appellee:  David V. Kirby, Acting United States Attorney, District of Vermont, Burlington, Vermont.


3
WILFRED FEINBERG, RALPH K. WINTER, Circuit Judges, and MILTON POLLACK, District Judge.*


4
This cause came on to be heard on the transcript of record from the United States District Court for the District of Vermont and was argued.


5
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


6
We affirm for substantially the reasons stated by Judge Sessions in his opinion of March 14, 1997.  See United States v. Greer, Criminal No. 2:95CR072 (D.Vt. Mar. 14, 1997).  The mandate shall issue forthwith.



*
 The Honorable Milton Pollack of the United States District Court for the Southern District of New York, sitting by designation